95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Khadijah MUHAMMAD, singly and as next friend to, Plaintiff--Appellant,andAlysha S. Perkins, a minor, Plaintiff,v.GUARDIAN CORPORATION, d/b/a Hardee's Of Cross Lanes, Westvirginia, the parent company of Hardee'S,Defendant--Appellee,andHardee's of Cross Lanes, West Virginia, Defendant.
No. 96-1295.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 3, 1996.

Khadijah Muhammad, Appellant Pro Se.  Bryan Rex Cokeley, STEPTOE & JOHNSON, Charleston, West Virginia, for Appellee.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying leave to proceed on appeal in forma pauperis.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Muhammad v. Hardee's Cross Lanes, No. CA-94-890-2 (S.D.W.Va. Jan. 31, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We deny leave to proceed in forma pauperis in this court.


2
AFFIRMED.